Pee Curiam,
The question raised in this case is not alone whether plaintiff has a remedy at law, for that remedy it clearly has, but whether in view of the facts it is an adequate one. It may be conceded, that the time is not very remote in our judicial history, when a wronged party sought the intervention of equity, and he could be truthfully met by the reply, you have a remedy at law in action for damages, such reply would have been the end of his bill; he would' have been turned out of court for want of jurisdiction. But this answer is no longer conclusive as to the jurisdiction; courts now go further and inquire, whether under the facts the remedy at law is not vexatiously inconvenient and whether it is so proximately certain as to be adequate to right the wrong complained of. In this case the court below giving only very meagre reasons, and without citing a single authority, dismissed plaintiff’s bill, for want of jurisdiction. The learned judge says he had before him very full briefs of the opposing counsel and his decree is based on his conclusions from these briefs; what they contained by way of reason and authority we are not informed; it is simply impossible on this appeal to satisfactorily review the question at issue from the record before us. The court below should have all the material facts, either found or agreed upon, before it, preliminary to its decree and so should we. Necessarily our opinion now must be brief, for we must carefully avoid prematurely intimating a decision, before the facts necessary to an intelligent and lawful decree are before us. We can only say now, that the court may or may not have jurisdiction. We do not know.
The appeal is sustained and decree reversed; it is directed that the bill be reinstated and the record be remitted to the court below for further proceedings as suggested in this opinion.